Case 1:19-cv-02170-EK-LB Document 73 Filed 07/28/20 Page 1 of 1 PageID #: 472




                                 ROBERT L. ARLEO, ESQ. P.C.
                                    380 Lexington Avenue
                                        17th Floor
                                   New York, N.Y. 10168
Telephone: (212) 551-1115                                                  Fax: (518) 751-1801
Email: robertarleo@gmail.com                                               www.robertarleo.com




                                                                   July 28, 2020
Honorable Lois Bloom
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                         RE: Britney Rudler v. MLA Law Offices, Ltd. and John L. Malevitis
                             19-cv-02170 (EK)(LB)

Dear Magistrate Judge Bloom:

   I represent the Defendants named in the above-entitled action. Your Honor has directed the
parties to complete all discovery by July 30, 2020. On July 22, 2020, the Defendant, John L.
Malevitis, appeared for a deposition. As a result of his testimony therein, the Plaintiff seeks
additional documents and information. Please consider this correspondence as a joint request to
extend the discovery deadline to August 17th. The parties do not anticipate asking for any further
extensions of the discovery deadline.

                                                      Respectfully submitted,

                                                      / s / Robert L. Arleo

                                                      Robert L. Arleo
RLA:gra
Cc: Defendants
    All attorneys of record via ECF
